                                     Document 62        Filed in NYSD on 05/03/2021            Page 1 of 1
                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York                       ,nfJV\St.D
                                                          £.~v
    ---------------------------,,....,~J~\t.~\~\i~,u....l--!~                                  .... s,, l\n
                                                          The Silvio J Mollo Building      •
                                                          One Samt Andrew ·s Pla=a
                                                          New York, New York /0007


                                                          May 3, 2021

    The Honorable Colleen McMahon
    United States Distr.ict Judge
    Southern District of New York
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007

           Re:     United States v. Christian De La Torre Villalvazo et al., 20 Cr. 584 (CM)                   lu. /
    Dear Judge McMahon:                                                                 ~#b./fiP"--
            The Government writes to respectfully request, with consent from defense coun~els, that
    the status conference currently scheduled for May 3, 2021, be adjourned for a period of ~0 days.
    The adjournment will allow the Government to complete production of discovery, aefense coun$el
    to review discovery and decide what, if any motions are to be made, and for the parties tl engage
    in discussions about potential pretrial resolutions of the matter.               ·

            Should the Court grant this request, the parties also request that the time be;exclud d under
    the Speedy Trial Act between May 3, 2021, through the next scheduled confere~ce be*use the
    ''ends ofjustice served by the granting of such continuance outweigh the best interests oft e public

    defense counsels, who do not object to the exclusion of time.                         :        I :
    and the defendant in a speedy trial.'' 18 U.S.C. § 3 l 6 l(h)(7)(A). The Government consu ted with



                                                                                                   I
                                                  Very truly yours,                                I
., GSDC SDNY                                      AUDREY STRAUSS
                                                  United States Attorney
 DOCUMENT
 ELEt'faON:lCALLY FILtD
 DOC.#: ,_ 'v· :
        ----,,,....,...~----                  by: Isl
 DATE FILED:     --=+-'--1r--.1---               Elizabeth A. Espinosa
                                                 Ni Qian
                                                 Assistant United States Attorneys
                                                 (212) 63 7-22161-2364
